LOTTINGER, Judge.
This is a workmen’s compensation suit wherein the plaintiff, Shirley Jean Pence, concubine of the deceased employee, sues for death benefits. The defendants filed an exception of no cause and no right of action. The exception of no right of action was sustained and suit was dismissed with prejudice.
In reversing this Court in Henderson v. Travelers Ins. Co., 346 So.2d 816 (La.App. 1st Cir. 1977) reversed 349 So.2d 886 (La.1978), our Supreme Court acknowledged the plaintiff-appellant concubine’s right of action.
Therefore, for the above and foregoing reasons, the judgment of the trial court is reversed and remanded for further proceed*675ings in accordance with the views expressed by the Supreme Court in Henderson v. Travelers Ins. Co., at appellee’s costs to the extent allowed by law.
REVERSED AND REMANDED.